Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 4, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147192                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  JOHNA BENEFIELD,                                                                                        Mary Beth Kelly
                                                                                                           Brian K. Zahra
           Plaintiff-Appellee,                                                                     Bridget M. McCormack
  v                                                                SC: 147192                            David F. Viviano,
                                                                   COA: 300307                                       Justices
                                                                   Oakland CC: 2008-092119-CZ
  THE CINCINNATI INSURANCE COMPANY,
  THE VILLAGE AT STONEGATE POINTE
  CONDOMINIUM ASSOCIATION, and NORTH
  MANAGEMENT, INC.,
             Defendants-Appellees.
  _________________________________________
  JOHNA BENEFIELD,
           Plaintiff-Appellee,
  v                                                                Oakland CC: 2008-097062-CZ
  BYRON CRAFT,
           Defendant-Appellant,
  and
  RICHARD R. KOLAR,
             Defendant-Appellee.
  _________________________________________/

          On order of the Court, the application for leave to appeal the March 19, 2013
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE that portion of the Court of Appeals
  judgment that reversed the trial court’s exclusion of emotional distress damages for the
  plaintiff’s breach of contract and negligence claims. Emotional distress damages are
  generally not recoverable for breach of a commercial contract, and the plaintiff did not
  establish that such damages were within the contemplation of the parties at the time the
  contract was made. Kewin v Massachusetts Mutual Ins Co, 409 Mich 401, 419 (1980).
  Emotional distress damages are also generally not recoverable for the negligent
  destruction of property. Price v High Pointe Oil Co, Inc, 493 Mich 238, 264 (2013). In
  all other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 4, 2013
           t1001
                                                                              Clerk